62 F.3d 1421
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Jimnah SHIYR, also known as Jim Carroll;  Jimna Shiyr, alsoknown as Jamie L. Carroll;  Shamiyr Shiyr, alsoknown as Dianna Carroll;  Mahar Shiyr,also known as Gena D. Carroll,Appellants,v.STATE of Missouri, Corporate State of Missouri by agent MelCarnahan, agent Chief Executive Officer;  Jay Nixon;Kenneth R. Lewis, Judge, Livingston County;  Barbara GaleLame, Judge, Livingston County;  James S. Millett, Judge,Caldwell County;  Walter E. Allen, Judge, Linn County,Linneus Missouri;  Livingston County, Corporate County ofLivingston, Missouri, District Court for the by its CountyCommission, Bill Hoyt, Charlene Coleman and Roy Hicklin;Bill Hoyt; Charlene Coleman;  Roy C.  Hicklin, Commissionersof Livingston County, Defendants,Leland O'DELL, Sheriff, Livingston County, Missouri;  GaryD. Calvert, Agent, Deputy Sheriff;  PaulStegamier;  John Doe, Agent, Jailer,Livingston County Jail, Appellees,Linda KEMP, Agent, Manager, Drivers License Bureau,Department of Revenue, State of Missouri, Defendant,DEPARTMENT OF REVENUE OF THE STATE OF MISSOURI, JanetteLohman, Director;  Janette Lohman, Agent, Directorof The Department of Revenue, CorporateState of Missouri, Appellees.
No. 95-1301.
United States Court of Appeals,Eighth Circuit.
Submitted:  Aug. 10, 1995.Filed:  Aug. 14, 1995.

Before BOWMAN, BEAM, and MURPHY, Circuit Judges.
PER CURIAM.


1
Jimnah Shiyr, his wife Shamiyr, and their daughters, Jimna and Mahar, appeal from various orders entered by the district court1 in their civil rights action.  Appellants' motion to alter or amend judgment was untimely, and thus did not toll the time for filing an appeal.  See Fed.  R. Civ. P. 59(e), 6(b);  Fed.  R. App.  P. 4(a)(4)(C);  Browder v. Director, Dep't of Corrections of Illinois, 434 U.S. 257, 264-65 (1978).  Because appellants' notice of appeal was also untimely, see Fed.  R. App.  P. 4(a)(1);  Hable v. Pairolero, 915 F.2d 394, 394 (8th Cir.1990), we dismiss the appeal for lack of jurisdiction.  We deny all pending motions.



1
 The Honorable Howard F. Sachs, Senior United States District Judge for the Western District of Missouri